Citation Nr: 1826848	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran filed a Notice of Disagreement (NOD) in September 2013 and a Statement of the Case (SOC) was issued in August 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in October 2014. Thus, the Veteran perfected a timely appeal of the issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

In a November 2017 written statement, the Veteran withdrew his appeal of the issue of entitlement to service connection for sleep apnea. There is no allegation of error in fact or law concerning this matter that remains for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to service connection for sleep apnea; the Board has no further jurisdiction to consider an appeal of this matter. 38 U.S.C. § 7105 (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative. 38 C.F.R. § 20.20254 (a). Except when made on the record at a hearing, appeal withdrawals must be in writing. An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b). Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In a November 13, 2017 Statement in Support of Claim, the Veteran requested that all issues on appeal be dropped. The statement was received by VA on November 16, 2017. Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law. See 38 U.S.C. § 7105 (d)(5). Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD.


ORDER

The appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is dismissed. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


